Citation Nr: 0815266	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  02-06 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for coronary artery 
disease, status-post myocardial infarction and bypass graft, 
as secondary to service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from March 1966 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, which denied, in pertinent part, the 
veteran's claim of service connection for coronary artery 
disease, status-post myocardial infarction and bypass graft, 
as secondary to service-connected PTSD.  This decision was 
issued to the veteran and his service representative in 
August 2000.  The veteran disagreed with this decision later 
in August 2000.  He perfected a timely appeal in May 2002 and 
requested a Central Office Board hearing.  An RO hearing was 
held on the veteran's claim in September 2004.  In December 
2005, the veteran withdrew his Central Office Board hearing 
request and instead requested a Travel Board hearing.  

In January 2006, the Board remanded the veteran's claim to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C., for a Travel Board hearing which was held at the RO in 
September 2006 before a Veterans Law Judge who subsequently 
retired from the Board.

In December 2006, the Board again remanded the veteran's 
claim to the RO/AMC.

The appeal is REMANDED to the RO/AMC.  VA will notify you if 
further action is required on your part.


REMAND

As noted above, the veteran appeared for a Travel Board 
hearing at the RO in September 2006 before a Veterans Law 
Judge who subsequently retired from the Board.  Accordingly, 
the Board sent the veteran a letter in April 2008 offering 
him the opportunity to testify at another hearing.  The 
veteran responded later in April 2008 with a request for 
another Travel Board hearing at the RO.  Given the foregoing, 
and although the Board regrets any additional delay in 
adjudicating the veteran's claim that may be caused by this 
REMAND, this case must be returned to the RO to arrange for a 
Travel Board hearing.  38 U.S.C.A. § 7107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2007).

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
Travel Board hearing at the RO.  A copy of 
the notice letter sent to the veteran 
concerning this hearing should be included 
in the claims file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



